Exhibit 10.2

 

SALES, SERVICE AND SUPPORT REPRESENTATIVE AGREEMENT

 

This Representative Agreement (the “Agreement”) is entered into as of the 1st of
January, 2008 (the "Effective Date") by and between Kornit Digital Ltd., a
company incorporated under the laws of Israel having its principal place of
business at 5 David Navon St, POB 8406, Magshimim Israel ("Kornit") and Hirsch
International Corp., a company incorporated under the laws of the state of
Delaware, having its principal place of 50 Engineers Rd. Hauppauge, NY 11788,
USA (“Representative”).

WHEREAS, Kornit has develops and/or manufactures the Products (as defined
below); and

WHEREAS, Kornit wishes to sell the Products non-exclusively through the
Representative and provide related services in the Territory exclusively through
the Representative in accordance with the terms and conditions hereof; and

WHEREAS, Representative declares and represents that he has the requisite
knowledge, know-how, connections and expertise necessary in order to market and
distribute the Products in the Territory and provide the related support and
service in accordance with the Kornit’s Standards (as defined below).

NOW THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto agree as follows.

 

1. DEFINITIONS

1.1 “Intellectual Property Rights” means any proprietary information of Kornit,
including any ideas, whether or not patentable, inventions, discoveries,
processes, works of authorship, marks, names, know-how, industrial designs and
any and all rights in such materials on a worldwide basis, including any rights
in patents, inventor's certificates, utility models, copyrights, moral rights,
trade secrets, mask works, trade names and marks and other analogous rights and
any updated, modification, improvements, combinations, enhancements and
alterations thereto.

 

1.2 "Kornit Products" means the Machines, ink and other digital printer
consumables, accessories (non –consumables) and upgrade kits specified on
Schedule A, as may be updated by Kornit at its sole discretion from time to
time.

 

1.3 “Kornit’s Standards” means the service and support requirements for the
Products attached hereto as Schedule B, as may be amended from time to time by
Kornit at its sole discretion by delivering to the Representative 6 month (180)
day prior notice.

 

1.4 “Machine(s)” means the Kornit 931 digital printer and Kornit 932 digital
printer and any future models or machines of Kornit as shall be determined by
Kornit in its sole discretion.

 

 

1.5 “Minimum Sales Requirement” means the sales requirements set forth in
Schedule C.

 

1.6 "Net Receipts" means Kornit’s price for Products the payments for which were
actually received by Kornit less any special set-offs, allowances, discounts,
concessions, rebates and credits (for returns or otherwise), all of which may be
granted by Kornit to Customers in Kornit’s sole discretion.

 

1.7 "Price List" means Kornit's price list for the Products attached hereto as
Schedule D, as may be updated by Kornit from time to time at its sole
discretion. Kornit shall provide Representative a sixty (60) day prior notice of
any such update.

 

1.8 “Territory” means the territory specified in Schedule E.

 

2. APPOINTMENT; OWNERSHIP.

For the term of this Agreement and subject to the terms and conditions herein,
Kornit hereby appoints Representative as: (i) its non-exclusive sales
representative in the Territory and authorizes Representative to advertise and
market and provide Product orders to Kornit and, subject to Kornit’s explicit
written authorization in advance on a case by case basis, solicit orders for the
sale of Products outside the Territory; and (ii) its exclusive service and
support representative for Products situated and maintained within the
Territory, whether or not the

 

 

[***] The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------

 

sale of such Product was procured by Representative. This appointment is
personal to Representative and may not be assigned or transferred in any way, in
whole or in part, nor may Representative appoint sub-representatives, except
with the advance written permission of Kornit.

 

3. TERM; RENEWAL

The term of this Agreement will commence on the Effective Date and will continue
for a period of one (1) year (“Initial Term”). Subject to Section 7 below and
unless either party notifies that other party at least ninety (90) days in
advance otherwise, after the expiration of the Initial Period and any renewal
period, as the case may be, this Agreement shall be automatically renewed for
additional periods of one (1) year each (each, a “Renewal Term”).

 

4. REPRESENTATIVE’S DUTIES AND GENERAL RESPONSIBILITIES

4.1 Representative will:

(i) exert best efforts to seek out and identify prospective customers, otherwise
promote and obtain orders for the Products in the Territory and promptly and
thoroughly follow up inquiries, leads and correspondence furnished to
Representative by Kornit. Representative will achieve the Minimum Sales
Requirement;

(ii) participate, present and display the Products, at the expense of
Representative, each year in at least one exhibition in the Territory, if there
is such an exhibition in the Territory in the field of textile or printing in
such year. At Kornit request, the Products shall be also displayed in an
international exhibition in the Territory in the field of textile or printing.
If the Products shall be also displayed in an international exhibition outside
the Territory, the costs related to the display of the Products in such
exhibition shall be borne by both parties as shall be agreed between the parties
on a case by case basis; each participation in an exhibition shall be
coordinated with Kornit in advance.

(iii) Initiate and conduct promotional campaigns including without limitation
advertising campaigns, and prepare and distribute catalogs and manuals in the
English language, all of which shall be approved in advance by Kornit. The costs
associated with such activities will be borne exclusively by Representative. All
promotional materials used by Representative will, unless Kornit otherwise
directs, contain the name of Kornit.

 

(iv) during the warranty period (“Warranty Period”) provided by Kornit to its
Customers to whom Products were sold (“Customers”), Representative shall provide
all Customers of Kornit in the Territory with service and support for the
Products, whether or not the sale of such Products was procured by
Representative or not, in a timely and professional manner in accordance with
Kornit’s Standard (SCHEDULE B).

(v) at the election of each of Kornit’s Customers in the Territory, enter into a
written post warranty service support agreement for the Products, the terms of
which shall be approved in advance by Kornit, directly with the Customer,
whether or not the sale of such Products was procured by Representative or not,
for a period of one (1) year as may be extended for additional periods of one
(1) year each at the discretion of the applicable Customer. The fees to be
charged by Representative under such agreement shall not exceed [***]% of the
price actually paid for the Machine(s) acquired by the relevant Customer. All
the costs related to the provision of such service and support shall be borne by
Representative.

(vi) provide to Kornit semi-annually written reports on all of its marketing
activities hereunder, including information regarding malfunctions, support and
visits on Customers’ sites, log for each Machine supported and serviced in the
Territory, including any support and service provided in connection with such
Machine, information relating to any products or services in the Territory
competing with the Products to which the Representative is aware of and all
other information which is likely to be of interest to Kornit in connection with
the Products or the marketing of the Products in the Territory, including any
information which may be reasonably requested by Kornit from time to time.

(vii) at least sixty (60) days prior to the end of any calendar year during the
term hereof, provide Kornit with a written annual marketing plan which will
describe in reasonable detail Representative's plans for the marketing,
promotion and service of the Products in the Territory for the following year,
including the personnel designated to perform the objectives of such annual
marketing plan;

(viii) obtain, at Representative’s cost and with Kornit’s reasonable assistance
(which will be provided upon request), all necessary governmental approvals,
licenses, permits and consents in connection with the Representative’s
obligations hereunder.

 

 

Hirsch Distributor Agreement 2008

2

Kornit Confidential Information

 



 

--------------------------------------------------------------------------------

 

4.2 Minimum Sales Requirement. Representative shall comply with the Minimum
Sales Requirements set forth in Schedule C.

 

5. KORNIT’S DUTIES

5.1 Training. Kornit shall provide the Representative with training for its
technical personnel in accordance with Kornit`s standards set forth in Schedule
B. Training shall be conducted at Kornit’s premises in Israel. The costs of the
actual training (i.e., cost of trainers and cost of training location) shall be
borne by Kornit. The cost of travel, accommodations and other expenses related
to the training shall be borne by Representative.

5.2 Delivery on Time. Kornit shall deliver the Products in accordance with the
time schedules specified in orders confirmed by Kornit.

5.3 Assistance. Without derogating from Representative’s obligations herein,
Kornit shall use its best efforts to assist Representative in the preparation of
marketing and exhibition materials. Furthermore, Kornit shall provide
Representative with prompt responses to any reasonable written query forwarded
by Representative in connection with the Products.

6. COMMISSIONS; ORDERS

6.1 Sales Commission. Representative will be entitled to a commission in the
amount set forth on Schedule A for the sale of Machines during the Term,
provided that such sale (i.e. the execution of a definitive binding document
between the Customer and Kornit for the sale of a Machine) is the result of
Representative's direct efforts and assistance and substantive introduction of
the Products to the specific Customer (i.e., meaningful and not merely formal or
initial introduction along with active follow up, contact and liaison, including
public relation) (the “Sales Commission”). If Kornit is not paid by the
Customer, for any reason, then no Sales Commission is due to Representative.

6.2 Service and Support Commission. In consideration for servicing and
supporting Kornit’s Customers in the Territory in accordance with Kornit’s
Standards during the Warranty Period to be granted by Kornit to its Customers
upon acquiring a Machine, the Representative will be entitled to a commission in
the amount set forth on Schedule A (“Service and Support Commission”).
Representative shall not be entitled, with respect to a Customer, to any

 

payment for support and service after the expiration of such Customer’s Warranty
Period.

6.3 Commissions Payment. Payment of the Sales Commission or the Service and
Support Commission will be made as set forth in Schedule A.

6.4 Orders and Quotations. Representative will not provide any type of quotation
that is not in accordance with Kornit’s then official Price List, to a Customer
without prior written authorization from Kornit. All orders for Products will be
subject to acceptance by Kornit in writing and to such terms and conditions as
may be agreed between Kornit and the Customer. Kornit reserves the right, in its
sole and absolute discretion, to reject any order, decline to negotiate with any
prospective Customer or impose additional or different terms and conditions with
respect to any proposed sale. Kornit will not incur any liability to
Representative by reason of such rejection, failure to negotiate or imposition
of additional or different terms and conditions. Representative will have no
right or claim against Kornit, for Commission or otherwise, by reason of
Kornit’s failure to complete a sale or otherwise perform pursuant to the terms
of an order. The Commissions provided for under this Section 6 will constitute
the total and exclusive compensation payable by Kornit to Representative
hereunder.

7. TERMINATION; NON-EXCLUSVE REMEDY; SURVIVAL; NO TERMINATION LIABILITY AND
EFFECT OF TERMINATION

 

Termination. Each party will have the right to terminate this Agreement at any
time if: (i) the other party breaches any material term of this Agreement and
fails to cure such breach within thirty (30) days after written notice thereof,
or (ii) if the other party is or becomes insolvent, or a party to any bankruptcy
or receivership proceeding or any similar action affecting the financial
condition of the party, or seeks to make a compromise, arrangement or assignment
for the benefit of its creditors, or ceases doing business in the normal course
for a period of at least sixty (60) days. Kornit may also terminate this
Agreement immediately without notice or not renew this Agreement upon expiration
of the Initial Period if Representative (i) has not met its Minimum Sales
Requirements, (ii) does not meet Kornit’s Standards, (iii) the parties do not
agree on the Minimum Sales Requirement for the following Renewal Term, (iv)
Representative breaches its undertaking under Section 9.3, and particularly sale
consumables and spare parts and accessories for the Machines which were not
provided to it by Kornit, and (v) Representative fails to

 

 

Hirsch Distributor Agreement 2008

3

Kornit Confidential Information



 

--------------------------------------------------------------------------------

submit to Kornit on time or to comply with its annual marketing plan for the
Products. (vi) The parties do not agree on the quality of service that is
provided by representative as defined in Kornit standards (SCHEDULE B).

 

7.1 Non-Exclusive Remedy. Termination of this Agreement by either party will be
a nonexclusive remedy for breach and will be without prejudice to any other
right or remedy of such party.

 

7.2 Survival. The rights and obligations of the parties contained in Sections 7,
8, 9, 10, 11, 12 and 13 will survive the termination of this Agreement.

 

7.3 No Termination Liability. Each party understands that the rights of
termination hereunder are absolute. Neither party will incur any liability or
compensation obligation whatsoever for any damage (including, without
limitation, damage to or loss of goodwill or investment), loss or expenses of
any kind suffered or incurred by the other (or for any compensation to the
other) arising from or incident to any termination of this Agreement by such
party that complies with the terms of the Agreement whether or not such party is
aware of any such damage, loss or expenses.

 

Effect of Termination. Upon the expiration or earlier termination of this
Agreement, Representative will, within ten (10) days after such expiration or
termination (i) advise Kornit by notice of all existing indications of interest
by, and discussions with, potential Customers for Products, and (ii) provide
Kornit or any third party designated by it for such purpose, a detailed list
specifying any service and support activities that were in process upon the
expiration or termination of this Agreement, the status of any such activity and
the status of payments due in connection with any service and support agreement.
Upon the expiration or earlier termination of this Agreement, Representative
will also (i) immediately discontinue any use of the name, logotype, trademarks
or slogans of Kornit and the trade names of any of the Products; (ii)
immediately discontinue all representations or statements from which it might be
inferred that any relationship exists between Kornit and Representative, and
(iii) will cease to promote, solicit orders for or procure orders for Products
(but will not act in any way to damage the reputation of Kornit or any Product).
In the case of an existing inventory of equipment, the Representative will have
up to Six (6) months in which to sell any inventory currently in the possession
of the Representative. The sale of this equipment will be in accoradnace

 

with the commission rates as described in Schedule A. With the commission being
the limited to the Sales Commission only. In addition, Representative will
immediately return to Kornit at Representative’s expense, all catalogues and
literature of Kornit then in Representative’s possession.

8. CONFIDENTIALITY

8.1 Definition. "Confidential Information" means: (i) the Products and all
Intellectual Property Right therein; (ii) the terms and conditions of this
Agreement; and (iii) any and all information and know-how of a private, secret
or confidential nature, in whatever form, that relates to the business,
financial condition, products or technical information of Kornit and
Representative, their affiliates, customers, potential customers, suppliers or
potential suppliers, provided or disclosed to the receiving party or which
becomes known to the receiving party, whether or not marked or otherwise
designated as "confidential", "proprietary" or with any other legend indicating
its proprietary nature. Notwithstanding any failure to so identify disclosed
information as Confidential Information, (a) information pertaining to the
software Product and documentation including without limitation, the development
status of the Product, the functionality of the Product, the appearance, content
and flow of the software Product’s user interface and the documentation will be
deemed to be Confidential Information; and (b) any information disclosed in
circumstances of confidence, or would be understood by the parties, exercising
reasonable business judgment, to be confidential, including information viewed
or learned by a party during a visit to the other party’s facilities, will be
deemed Confidential Information.

 

8.2 Exclusions. Notwithstanding the above, neither party will have liability to
the other with regard to any Confidential Information of the other which the
receiving party can prove: (i) was publicly known at the time it was disclosed
or has become publicly known through no fault of the receiving party; (ii) was
legally known to the receiving party, without restriction, at the time of
disclosure; (iii) is disclosed with the prior written approval of the disclosing
party; (iv) became known to the receiving party, without restriction, from a
source other than the disclosing party, without breach of this Agreement by the
receiving party and otherwise not in violation of the disclosing party's rights;
or (v) disclosed pursuant to the order or requirement of a court,

 

 



Hirsch Distributor Agreement 2008

4

Kornit Confidential Information

 

 

--------------------------------------------------------------------------------

 

administrative agency, or other governmental body; provided, however, that the
receiving party will provide prompt notice thereof to the disclosing party to
enable the disclosing party to seek a protective order or otherwise prevent or
restrict such disclosure. The exceptions will not permit the receiving party to
disregard the obligations of confidentiality herein merely because individual
portion(s) of the Confidential Information may be found within such exceptions,
or because the Confidential Information is implicitly but not explicitly
disclosed in information falling within such exceptions.

8.3 Use and Disclosure Restrictions Each party will treat as confidential all
Confidential Information of the other party, will not use such Confidential
Information except as set forth herein, and will use reasonable efforts not to
disclose such Confidential Information to any third party. Without limiting the
foregoing, each of the parties will use at least the same degree of care that it
uses to prevent the disclosure of its own confidential information of like
importance to prevent the disclosure of Confidential Information disclosed to it
by the other party under this Agreement, but in no event will it use less than
reasonable efforts. Each party will promptly notify the other party of any
actual or suspected misuse or unauthorized disclosure of the other party's
Confidential Information.

9. INTELLECTUAL PROPERTY RIGHTS; NON COMPETE

 

9.1 Intellectual Property Ownership.

 

(i) All Intellectual Property Rights in or related to the Products and related
documentation, and any related design and manufacturing, as well as any
modification, adaptation or derivation thereof, are and will remain the
exclusive property of Kornit and its licensors. Representative hereby
irrevocably agrees not to assert against Kornit or its direct or indirect
customers, assignees or sub-licensees, any claim of Intellectual Property Rights
relating to the Products and/or the related documentation. Representative agrees
that it will not reverse engineer, decompile or perform any similar type of
operation on the Products, in any fashion or for any purpose whatsoever.

 

(ii) Kornit, in its sole discretion, will determine what steps, if any, are to
be taken with respect to any infringement or unauthorized use of any Kornit
Product, and any damages recovered will be payable firstly to Kornit, and then
to Representative if the Representative was damaged as well and Kornit is

 

fully compensated for its damages. In no event will Kornit be obligated
hereunder to commence legal proceedings. Representative will not undertake any
legal action or other steps of any kind to prevent or restrain any such
infringement or unauthorized use or collect damages resulting there from without
Kornit's advance written permission.

 

9.2 Notice of Infringement. Representative will promptly inform Kornit in
reasonable detail of any alleged infringement of its Intellectual Property
Rights in the Territory it is aware of and assist Kornit at its request in the
enforcement of its rights. If such assistance is required of the Representative
at the request of Kornit Digital, then Kornit Digital will reimburse the
Representative for the expenses of such assistance.

 

9.3 Non-Compete; No Solicitation. During the term of this Agreement,
Representative will not directly or indirectly: (a) market, distribute, sell or
otherwise promote any digital printing product or service that directly or
indirectly competes with the Products, or (b) purchase consumables, spare parts
and accessories for the Machines other than from Kornit interfere in any manner
with the contractual or employment relationship between Kornit and any of its
employees, consultants, suppliers or customers.

 

Representative acknowledges that the restricted periods of time and geographical
area specified in subsection 9.3 above are reasonable, in view of the nature of
the business in which Kornit is engaged and Representative’s knowledge of
Kornit’s technology, business, products, and services. Notwithstanding anything
contained hereunder to the contrary, if the time periods or the geographical
area specified in subsection 9.3 should be determined to be unreasonable in any
judicial proceeding, then the period of time and area of the restriction will be
reduced so that this Agreement may be enforced in such area and during such
period of time as will be determined to be reasonable by such judicial
proceeding.

10. WARRANTY DISCLAIMER

This disclaimer removed by Kornit Digital.

11. LIABILITY LIMITATION

KORNIT AND ITS THIRD PARTY SUPPLIERS WILL NOT BE LIABLE TO REPRESENTATIVE WITH
RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE,
STRICT

 

 



Hirsch Distributor Agreement 2008

5

Kornit Confidential Information

 

 

--------------------------------------------------------------------------------

 

LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY, AND WHETHER OR NOT KORNIT HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGE, (I) FOR ANY PUNITIVE, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OR LOST DATA, OR OR (II) FOR ANY AMOUNTS IN
EXCESS, IN THE AGGREGATE, OF THE COMMISSIONS PAID OR OWED BY KORNIT TO
REPRESENTATIVE HEREUNDER DURING THE TWELVE (12) MONTH PERIOD THAT PRECEDES THE
DATE THE CAUSE OF ACTION AROSE. THESE LIMITATIONS WILL APPLY EVEN IF ANY REMEDY
FAILS OF ITS ESSENTIAL PURPOSE.

12. INDEMNIFICATION

Representative will indemnify and hold harmless Kornit and Kornit’s officers,
directors, agents, and employees from and against any and all third party
claims, actions, demands, losses, liabilities, damages, or expenses (including,
without limitation, reasonable attorneys' fees, experts' fees, and other
reasonable costs of litigation) brought against Kornit, arising out of or
otherwise related to: (i) any breach of this Agreement by Representative; (ii)
Representative’s warranties or representations, whether express or implied,
which were not authorized by Kornit or any additional liability assumed by
Representative with respect to the Products in excess of that assumed by Kornit
in this Agreement; or (iii) any misrepresentation, fraud, negligence or willful
misconduct of Representative, or its employees, contractors, or agents, with
respect to any prospective or existing Customer or other third party or in
connection with Representative's performance under this Agreement. Kornit agrees
to: (a) promptly notify Representative in writing of any such action or claim;
and (b) provide Representative with all assistance, information and authority
required for the defense and settlement of the action or claim. Representative
will not be responsible for any settlement made without Representative’s prior
written consent, not to be unreasonably withheld, and Representative will have
no right to bind Kornit or admit liability by Kornit in any claim, or settlement
thereof, without Kornit’s prior written consent, not to be unreasonably
withheld. Representative will have the option in its sole discretion to assume
the defense of any such action or claim. If Representative does not assume the
defense within thirty (30) days after Kornit’s notice to Representative of any
third party action or claim, then Kornit may undertake the defense of such third
party action or claim at Representative’s expense.

 

 

13. MISCELLANEOUS PROVISIONS

13.1 Assignment. This Agreement may not be assigned, by operation of law or
otherwise, by Representative without the prior written consent of Kornit. Any
purported assignment is null and void. Kornit may assign or transfer this
Agreement without Representative’s consent. Subject to the foregoing, this
Agreement will bind and inure to the benefit of the parties, their respective
successors and permitted assigns.

 

13.2 Waiver and Amendment. No modification, amendment or waiver of any provision
of this Agreement will be effective unless in writing and signed by the parties
duly authorized representatives. The failure by either party to enforce any
provision of this Agreement will not constitute a waiver of future enforcement
of that or any other provision.

 

13.3 Governing Law; Forum. This Agreement will be governed by the laws of the
State of Israel, without reference to conflict of laws principles. The sole
jurisdiction and venue for actions related to the subject matter of this
Agreement will be the be the competent courts of Tel Aviv –Jaffa, Israel. Both
parties consent to the jurisdiction of such courts with respect to any such
actions.

 

13.4 Notices. All notices, demands or consents required or permitted under this
Agreement will be in writing. Notice will be considered effective on the earlier
of actual receipt or: (i) the day following transmission if sent by facsimile
followed by written confirmation; (ii) one (1) day (two (2) days for
international addresses) after posting when sent via an express commercial
courier; or (iii) five (5) days after posting when sent via certified mail.
Notice will be sent to the address for each party set forth on the first page of
this Agreement, or at such other address as will be given by either party to the
other in writing. Notices to Kornit will be addressed to the attention of: Chief
Financial Officer. Notices to Hirsch International Corp. will go to Mr. Paul
Gallagher, Hirsch International Chief Executive Officer.

 

13.5 Independent Contractors. The parties to this Agreement are independent
contractors and this Agreement will not establish any relationship of
partnership, joint venture, employment, franchise, or agency between the
parties. Neither party will have the power to bind the other or incur
obligations on the other's behalf without the other's prior written consent.

 

 

 



Hirsch Distributor Agreement 2008

6

Kornit Confidential Information

 

 

--------------------------------------------------------------------------------

 

13.6 No Conflicts. Representative represents and warrants that neither this
Agreement (or any provision hereof) nor the performance of or exercise of rights
by Representative under this Agreement, is restricted by, contrary to, or in
conflict with any other agreement to which Representative may be a party.

 

13.7 Severability. If for any reason a court of competent jurisdiction finds any
provision of this Agreement invalid or unenforceable, that provision of the
Agreement will be enforced to the maximum extent permissible and the other
provisions of this Agreement will remain in full force and effect.

 

  Force Majeure. Neither party will be liable to the other party for any failure
or delay in performance due to causes beyond its reasonable control, including
but not limited to, labor disputes, strikes, lockouts, shortages of or inability
to obtain

 

labor, energy, raw materials or supplies, war, riot, act of God or governmental
action.

 

13.8 Entire Agreement; Headings. This Agreement, including all Schedules and
referenced documents, contains the complete understanding and agreement of the
parties and supersedes all prior or contemporaneous agreements or
understandings, oral or written, relating to the subject matter herein. Section
headings are for convenience only and will not affect their interpretation.

 

13.9 Expenses. Except as otherwise expressly set forth herein, each party will
bear its own costs and expenses incurred in connection with its activities under
this Agreement

***

 

 

 

By signing below, the parties agree to be bound by the terms and conditions of
this Agreement. Any executed copy of this Agreement made by reliable means (e.g.
photocopy or facsimile) is considered an original.

Representative:

 

Kornit:

By:

/s/ Paul E. Gallagher

 

By:

/s/ Ofer Ben-Zur

Name:

Paul E. Gallagher

 

Name:

Ofer Ben-Zur

Title:

CEO

 

Title:

CEO

 

 



Hirsch Distributor Agreement 2008

7

Kornit Confidential Information

 

 

--------------------------------------------------------------------------------

 

SCHEDULE A

 

SALES, SERVICE AND SUPPORT COMMISSIONS

 

1. Products & Commissions.

 

Product

Service and Support Commission

Sales Commission

Remarks

Kornit 932NDS

[***]% of Net Proceeds

[***]% of Net Proceeds

Subject to schedule C

Kornit 931 models (931D, 931DS)

[***]% of Net Proceeds

[***]% of Net Proceeds

Subject to schedule C

Kornit 933 models

[***]% of Net Proceeds

[***]% of Net Proceeds

Subject to schedule C

Ink

**[***]%of Net Proceeds

-

 

Consumables; spare parts (post Warranty Period)

-

[***]% of Net Proceeds

 

Accessories (non consumables) and upgrade Kits

-

[***]% of Net Proceeds

 

 

** The commission for the ink will be according to the following volume discount
scale:

0-27L- [***]% commission.

28-51L – [***]% commission.

52L and more- [***]% commission.

 

Kornit will periodically publish a price list for its distributors detailing the
price for its end users (list price) as well as a minimum authorized price at
which it can sell the machines. The list price and the minimum authorized price
are mentioned in Schedule D of the agreement. The minimum authorized price
mentioned in Schedule D is valid until June 30, 2008.

Distributors will be authorized to sell the machines at no less than the listed
minimum price. If the distributor sells any machine at a price that is higher
than the minimum price and equal to or below the listed price, then the
distributor will receive an additional commission of [***]% on the difference.

 

 

 



Hirsch Distributor Agreement 2008

8

Kornit Confidential Information

 

 

--------------------------------------------------------------------------------

 

2. Commissions Payment.

 

2.1 Sales Commission.

 

Kornit shall pay Representative its Sales Commission thirty (30) days from
receipt of full purchase price of the Machine against issuance of an applicable
invoice.

 

2.2 Service and Support Commission.

 

Kornit shall pay Representative its Service and Support Commission in four (4)
equal quarterly payments at the expiration of each three months period
commencing on the first day of the Warranty Period against issuance of an
applicable invoice.

 



Hirsch Distributor Agreement 2008

9

Kornit Confidential Information

 

 

--------------------------------------------------------------------------------

 

SCHEDULE B

 

KORNIT'S STANDARDS

 

1. Sales & Service Personnel

•

Representative shall train at least two (2) English speakering Service Engineers
to provide service and support for the Products.

•

Representative shall train at least one (1) Application Engineer to provide
Applications service and support for the Products. The application Engineer
should have graphic software skills.

•

Representative shall allocate at least four (4) sales representatives dedicated
for the sales efforts and promotion of the Products.

 

2. Installation on Customer’s Site:

•

Representative personnel will perform installation of new machines in the
Territory.

•

Representative shall perform installation of new machines in the territory by
providing the customer with at least three (3) days of installation and
implementation.

•

Representative shall continue to maintain contact with customer after successful
installation to insure that customer is operating and maintaining the machine
properly.

•

Representative will perform installation of new software version, systems and
upgrade kits in the territory.

3. Service Call Opening – Work Flow

•

Representative will provide Kornit Customers with the same highest level of
service standard that it provides to its customer base. 

•

Representative will use its best efforts to return a customer call no longer
than two (2) hours after notice from the customer of a malfunction.

•

Representative will report problem to Kornit as soon as possible and will file
appropriate Kornit Forms

•

If not possible to solve the problem by phone, Technician will use its best
efforts to arrive at the customers site as soon as possible 

•

If Representatives technician could not solve the problem, representative will
call Kornit personnel immediately.

 



Hirsch Distributor Agreement 2008

10

Kornit Confidential Information

 

 

--------------------------------------------------------------------------------

 

4.

Spare Parts kit

Kornit representative shall hold Kornit's spare parts kit as defined by Kornit
International Customer Service Department.

 



Hirsch Distributor Agreement 2008

11

Kornit Confidential Information

 

 

--------------------------------------------------------------------------------

 

SCHEDULE C

 

Minimum Sales Requirements

 

The minimum sales requirement for the territories mentioned in Schedule E is:

 

1.

Total of Ten (10) Machine(s) minimum during the first twelve month period in the
Territory from the Effective Date.

 

2.

Sub-Territories Minimum Sales Requirements:

 

 

2.1.

None at this time. This will be reviewed prior to the next years renewal of the
agreement.

 

2.2.

 

 

Kornit shall have the right to remove the specific sub-territory from the
Territory within one month after the 6 months period expiration if
Representative failed to exceed this requirement.

 

3.

The parties shall negotiate in good faith the Minimum Sale Requirement for the
next twelve (12) month term following Renewal Term three (3) months prior to the
beginning of such Renewal Term.

 



Hirsch Distributor Agreement 2008

12

Kornit Confidential Information

 

 

--------------------------------------------------------------------------------

 

SCHEDULE D

PRICE LIST

 

Updated: 01/10/2007

 

 

Product

List Price (US$)

Minimum Authorized Price for Distributors (US$)

 

Kornit 932NDS

[***]

[***]

FOB Israel

Kornit 931

[***]

[***]

FOB Israel

Kornit 931D

[***]

[***]

FOB Israel

Kornit 931DS

[***]

[***]

FOB Israel

Kornit 933

[***]

[***]

FOB Israel

Ink CMYK (Solvent based)

[***] per Liter

[***] per Liter

TBD

Ink White

[***] per Liter

[***] per Liter

 

Ink CMYK (water based)

[***] per Liter

[***] per Liter

 

Consumables; spare parts (post Warranty Period)

According to the Uptime kit

According to the Uptime kit

TBD

Accessories (non consumables) and upgrade Kits

According to the Uptime kit

According to the Uptime kit

FOB Israel

 

 

* Prices do not include VAT.

 

 

 

 





Hirsch Distributor Agreement 2008

13

Kornit Confidential Information

 

 

--------------------------------------------------------------------------------

 

 

 

 

SCHEDULE E

TERRITORY

 

“Territory” shall mean the following territories:

 

Washington

Oregon

Montana

Idaho

Utah

Colorado

Arizona

New Mexico

Mississippi

Louisiana

Ohio

Indiana

West Virginia

 

 

 

 

 

 

Hirsch Distributor Agreement 2008

14

Kornit Confidential Information

 

 



 

 